Citation Nr: 1510421	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for thoracic spine disability.

2.  Entitlement to service connection for bilateral hip avascular necrosis, to include as secondary to service-connected disability.

3.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected disability.

4.  Entitlement to a rating in excess of 20 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair, claimed as postgastrectomy syndrome.

5.  Entitlement to a rating in excess of 10 percent for status post right elbow tendon repair. 

6.  Entitlement to a compensable rating for status post left elbow laceration repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran presented testimony before a Decision Review Officer (DRO) in October 2010.  He subsequently testified during a Board hearing before the undersigned Veterans Law Judge at the RO in July 2011.  Transcripts of both hearing are associated with the claims file.

In December 2011, the Board issued a decision reopening the claim for service connection for thoracic spine disability and denying the claim, on the merits.  The Board also remanded the claims for service connection for low back disability, bilateral hip avascular necrosis, and osteoporosis, as well as the claims for increased rating for intermittent abdominal pain with constipation and diarrhea, status post right elbow tendon repair, and status post left elbow laceration repair for additional development.

In October 2012, the Appeals Management Center issued a rating decision granting service connection for degenerative disc disease, claimed as low back disorder, representing a full grant of the matter previously on appeal.  As such, this matter is no longer before the Board.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision denying the claim for thoracic spine disability was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the July 2011 hearing. In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision form the Board. Subsequently, the Veteran requested to have the prior decision with respect to the claim for service connection for thoracic spine disability vacated-which was accomplished in June 2014-and to be afforded a new hearing. 

With regard to the remaining matters previously remanded, the case has since returned to the Board for the purposes of appellate disposition. For the reasons stated below, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran presented testimony before the undersigned Veterans Law Judge during a videoconference in October 2014.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's electronic claims file reveals additional VA outpatient treatment records, which have been considered by the AOJ and Board in conjunction with the claims on appeal.

The issues of entitlement to service connection for thoracic spine disability and entitlement to a rating in excess of 20 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair, claimed as postgastrectomy syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hip avascular necrosis did not manifest in service and is not related to service, to include trauma from in-service automobile accident.
 
2. Osteoporosis did not manifest in service and is not related to service, to include trauma from in-service automobile accident.

3.  Bilateral hip avascular necrosis and osteoporosis were not caused or aggravated by a service-connected disease or injury.

4. The Veteran's service-connected status post right elbow tendon repair manifested by elbow pain consistent with no more than moderate muscle group injury.

5.  The Veteran's service-connected status post left elbow laceration repair has been manifested by complaints pain on motion of the right arm on examination, but it has not been the functional equivalent of extension limited to 75 degrees of the right arm; right arm flexion was not impaired.


CONCLUSIONS OF LAW

1. Bilateral hip avascular necrosis was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  Osteoporosis was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria for a rating in excess of 10 percent rating for service-connected  status post right elbow tendon repair have not been met 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code 5322 (2014).

4.  The criteria for a 10 percent rating for service-connected status post left elbow laceration repair have been met.   38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7899-5207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, in a December 2007 pre-rating letter the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claims for increased rating.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In December 2010, the RO provided notice regarding the evidence needed to substantiate the claims for service connection on a secondary basis.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the December 2007 letter.

As regards the timing of the latter notice, the claim was readjudicated on numerous occasions and most recently in December 2012, thereby curing any timing deficiency.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private treatment records and VA treatment records.  Pursuant to the Board's December 2011 remand instructions, VA treatment records since February 2011 were obtained and associated with the claims file.

In November 2014, the Veteran requested additional time to submit further records, including physical therapist treatment and range of motion studies he was to undergo in December 2014.   Additional evidence was received in December 2014, with no indication of other outstanding treatment records.  

The Veteran was also afforded a number of VA examinations to assess the severity of his service-connected disabilities.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and they fully address the rating criteria that are relevant to rating the disabilities in this case.

In addition, the Veteran was afforded VA examinations in February 2012 to determine the etiology of the claimed avascular necrosis and osteoporosis, as instructed in the Board's December 2011 remand. The examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271. 

The Veteran was also afforded a Board hearing in October 2014. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection and the basis for rating disabilities, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for carpal tunnel syndrome and back disability are thus ready to be considered on the merits.

II.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  While this list includes arthritis, osteomalacia and cardiovascular disease, avascular necrosis and osteoporosis are not among the listed diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities incurred while engaging in combat.

The Veteran contends that he is entitled to service connection for avascular necrosis of the hips and osteoporosis, as he believes that these disabilities are related to service.  In particular, the Veteran relates these conditions to an in-service motor vehicle accident and the blood loss sustained during the accident and resulting surgeries.

In his October 2007 claim for service connection, the Veteran also reported that the disabilities were related to his service-connected postgastrecomty syndrome, due to calcium malabsorption.

The Veteran's service treatment records confirm his involvement in a motor vehicle accident in August 1996.  He was ejected from the vehicle.  He was found to have a right triceps tendon laceration and left elbow foreign body.  He was taken to surgery where the laceration of the medial side of the right triceps was repaired and an incision and drainage of the right and left elbow performed. The next day, his condition worsened and it was found to have a splenic laceration and small bowel mesenteric tear.  He underwent splenorrhaphy and partial small bowel resection.  

On report of medical history pertaining to the Veteran's Medical Evaluation Board proceedings in August 1997, the Veteran denied recurrent back pain, bone, joint, or other deformity, lameness, or arthritis.  On examination, the spine, lower extremities, and musculoskeletal system were indicated to be normal.  

Following the Veteran's discharge from service, a September 2004 private treatment report from Dr. T. notes that the Veteran presented for second opinion regarding a history of pain in both hips.  It was noted that the Veteran brought a MRI scan dated in July 2004 revealing avascular necrosis of the bilateral hips with diffuse changes in the right hip and early changes of the left hip.  At that time, he was assessed with bilateral hip pain, right greater than left, secondary to avascular necrosis and likely early to moderate osteoarthritis of the right hip.

In December 2004, the Veteran was again seen by Dr. T. for evaluation of whole-head early avascular necrosis of the right hip with early collapse and partial head avascular necrosis of the left hip without collapse.  He had been worked out thoroughly with an MRI scan.  Dr. T. indicated that it appeared that the avascular necrosis was idiopathic as no underlying caused had been determined.  He was assessed with significant avascular necrosis of the right femoral head with early collapse.

The Veteran underwent right hip arthroplasty in January 2005.  

A December 2005 report from Anchorage Fracture & Orthopedic Clinic reflects that the Veteran underwent bone densitometry, which revealed that he was at marked risk for future osteoporotic fractures of both the spine and hip when compared to his peers.  He had definite osteoporosis of the spine and osteopenia of the hip.  

A February 2006 statement from Dr. K. accompanying the bone densitometry report reflects that he diagnosed the Veteran with idiopathic osteoporosis.  He noted that laboratory evaluation was underway to rule out a secondary cause such as Cushing's disease, pituitary tumor, or calcium or vitamin D malabsorption, but nothing was evident on history or physical. 

A September 2006 private treatment report reflects that the Veteran had a history of profound osteoporosis with osteopenia and avascular necrosis of the bilateral hips.  He stated that he had the right hip replaced in 2005 and would likely need the left hip replaced in the near future.  He stated that he was in good health until he was involved in a motor vehicle accident in service.  He was unsure if this was the cause of his avascular necrosis.  He was assessed with osteoporosis and avascular necrosis.  

In December 2006, the treatment provider indicated that the Veteran returned for follow-up on his bone density test and MRI.  The provider indicated that he did not really know what was going on with the Veteran and perhaps a referral to the Mayo Clinic would be beneficial to him.  He noted that he reviewed other orthopedic and endocrinologist treatment records, which indicated that no one really knew the cause of the Veteran's problems, but were continuing to provide treatment.  

A November 2007 report form Dr. T. reflects that the left hip had become progressively symptomatic.  Dr. T. noted that the Veteran was medically complex in that he had severe osteopenia and had several vertebral compression fractures.  Workup to date had suggested the partial reason for this was testosterone deficiency, and the Veteran was on testosterone supplementation.  

The Veteran underwent left hip arthroplasty in December 2007.

On VA examination in July 2008, the examiner noted that the Veteran complained service connection for idiopathic avascular necrosis of the bilateral hips and idiopathic osteoarthritis secondary to service-connected intermittent abdominal pain and diarrhea, status post exploratory laparotomy and small bowel repair.

After physical examination, the examiner diagnosed idiopathic avascular necrosis of the bilateral hips with resultant bilateral hip arthroplasty, and idiopathic osteoarthritis caused by the same.  

The examiner noted that endocrinology and orthopedic opinions, after full work-up, determined that there was no secondary causal disease related to the avascular necrosis.  He noted that the Veteran did have a history of excessive alcohol intake, which is a causal factor in 90 percent of osteonecrosis cases.  The examiner determined that, in this case, it is not likely that the idiopathic osteonecrosis or osteoporosis had any direct or indirect link to the small bowel repair or splenectomy in 1996.  

On VA treatment in August 2008, the Veteran reported that he was not aware of any specific cause of the aseptic necrosis having been identified. 

A July 2009 private bone densitometry report reflects that the Veteran had less density at the spine and wrist than most men of his age.  While he did not have osteoporosis, he did have significant osteopenia.  

In written statements dated in February 2011, the Veteran's family members wrote about their recollections of the in-service automobile accident, noting that the Veteran lost of lot of blood as a result of the accident and surgeries in service, requiring blood transfusion.  They noted that he had joint pain and deterioration of bone density related to the amount of blood transfusions required during initial care following the accident, and that doctors had indicated that his aged bone structure at such as young age was due to loss of blood and the amount of transfusions required.

A March 2011 report from private physician Dr. T. indicates that the Veteran brought along extensive records from his automobile accident in service, and was looking for an explanation as to whether or not his car wreck in Germany might have been associated with his avascular necrosis.  Dr. T. indicated that he reviewed the records, which documented that the Veteran required emergent laparotomy and that he had some issues with the right elbow.  He did not have any apparent note of trauma about either hip.  Dr. T. indicated that he discussed with the Veteran that he could really not make a logical connection between his polytrauma in Germany and the osteonecrosis of the hips.  It was noted that the Veteran was osteopenic in the past and had been taking Forteo for treatment for about a year.

An April 2011 VA treatment report reflects that the Veteran had been treated for osteoporosis with teriparitide for 2 years, and then the treatment ended.  He had previously been on testosterone for osteoporosis and low testosterone level, but he stopped treatment due to the inconvenience of having to come to the clinic for an injection.  An assessment of osteoporosis was indicated.

In February 2012, a VA examiner reviewed the Veteran's claims file for opinion on the etiology of claimed avascular necrosis and osteoporosis.  After such review, the examiner determined that the claimed avascular necrosis was less likely as not incurred in service or caused by the claimed in-service injury, event, or illness.   In so finding, the examiner noted that the Veteran's service treatment records were silent for any diagnosis or treatment of avascular necrosis or any chronic hip condition.  Medical reports from Dr. T. note a diagnosis of hip idiopathic aseptic necrosis without underlying cause, seven years after release from active duty.  It was also noted that there was marked increase risk for future osteoporotic fractures of the spine and hips.  Records showed endocrinological work-up, and no secondary cause was found.  The examiner did note that the Veteran had a history of excess of alcohol intake which is a causal factor in 90 percent of osteonecrosis cases and a risk factor for osteoporosis.  

With respect to the claimed osteoporosis, the examiner noted that the Veteran's service treatment records were silent for any diagnosis and treatment of osteoporosis.  Medical reports from Dr. T. showed diagnosis 7 years after release from active duty, and a statement from the Veteran during his primary care visit in August 2008 noted that he had been diagnosed in 2005.  Again, the examiner noted that excessive alcohol intake was a risk factor for osteoporosis.  

In a December 2014, a statement from private physician Dr. B. notes that he saw the Veteran in November 2014, and he had not seen him since May 2008.  He noted that the Veteran had a history of avascular necrosis and bilateral hip replacement related to service.  

In various written statements and during the Veteran's DRO and Board hearings, the Veteran expressed his belief that his avascular necrosis of the hips and osteoporosis were related to the in-service accident.  He noted that he sustained a lot of blood loss as a result of the accident and had to undergo transfusion.  During some hearings, he indicated that private physician Dr. T. related his disabilities to the blood loss in service.  However, during the October 2014 Board hearing, he indicated that his doctors could not tell him if the blood loss was the cause of these disabilities, but he noted that there was no other explanation for them.  He reported that he was told that the conditions were idiopathic.  

The record does reflect current diagnoses of avascular necrosis and osteoporosis. However, given the evidence outlined above, the Board finds that the weight of the evidence is against the claims for service connection for these disabilities.

The record does not document avascular necrosis or osteoporosis disability until 2005, approximately 7 years since the Veteran's discharge from service. In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, there is more than mere silence.

With regard to service connection on a direct basis, none of the probative evidence supports a finding of a relationship between the Veteran's service and his avascular necrosis and osteoporosis. The only pertinent medical opinion of record is that of the February 2012 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's avascular necrosis and osteoporosis and any circumstance of his service, to include the in-service automobile accident. Thus, the only probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

While the Veteran has indicated that private physician Dr. T. linked these conditions to blood loss, a review of treatment records from Dr. T. reflects that the conditions were found to be idiopathic with no secondary cause found.  In addition, a March 2011 report from Dr. T. reflects that he reviewed the Veteran's service treatment records regarding the accident and could not provide a link between avascular necrosis and the accident.  To the extent that the Veteran is competent to report that which he has been told, such statements are inconsistent with the written comments of the doctor and inconsistent with the more probative medical evidence.  Here, the Veteran's recounting is not credible.  This lay evidence pales into insignificance in light of the clinical record.

The Board has also considered the December 2014 private treatment report noting a history of avascular necrosis related to service. However, the notation is based on the Veteran's self-report and Dr. B. did not provide any rationale or reasoning as to why such disability is related to service. Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if the statement is considered medical evidence, the lack of reasoning renders the statement to be of minimal probative value.  

In regard to the claims for service connection on a secondary basis, there is no evidence to support the Veteran's contention that the disabilities are related to his service-connected intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair, claimed as postgastrectomy syndrome.  None of the private or VA treatment records document such a relationship, and again, indicate that the claimed disabilities are idiopathic.   Moreover, the July 2008 VA examiner found it less likely than not that the idiopathic osteonecrosis or osteoporosis had any direct or indirect link to the small bowel repair or splenectomy.  

To the extent that the appellant advances his own interpretation of his medical condition indicating that his avascular necrosis and osteoporosis are related to service or to service-connected disability an opinion as to whether the Veteran's disabilities are related to blood loss in service or related to alleged calcium malabsorption, requires knowledge of highly complex medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the July 2008 and February 2012 opinions.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hip avascular necrosis and osteoporosis. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III.  Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). In this case, the disabilities have not significantly changed and uniform evaluations are warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Status Post Right Elbow Tendon Repair

The Veteran's status post right elbow tendon repair is rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5306.  A 10 percent rating is the maximum rating available under Diagnostic Code 5306 for impairment of Muscle Group VI that is "mild" in nature in the dominant arm.  A 30 percent rating is warranted where the disability is moderately severe, while a 40 percent rating is warranted for severe disability. 38 C.F.R. § 4.73, Diagnostic Code 5306.

According to Diagnostic Code 5306, Muscle Group VI involves extension of the elbow (long head of triceps is stability of shoulder joint), and extensor muscles of the elbow-the triceps and the anconeus.

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. 38 C.F.R. § 4.56(d)(4).

On VA examination in July 2008, the Veteran reported that he underwent tendon repair of the right elbow following a motor vehicle accident in service in 1996.  He reported no loss of motion, but had pain with repetitive twisting motion of the right forearm.

Objectively, range of motion of the right elbow was full, with pain at the endpoint of range of motion stressing.  Range of motion was 0 to 165 degrees with supination to 85 degrees and pronation to 80 degrees.  He reported increased pain in the right elbow with repetitive motion.  There was no decrease in strength or loss of endurance with repetitive motion.  An x-ray of the right elbow was normal.  

The examiner diagnosed surgical repair of a torn tendon of the right elbow in 1996 with subjective painful motion.  He noted that there was no loss of strength or endurance or change in range of motion with repetitive motion; however, there was subjective increase in pain with repetitive range of motion of the right elbow.

On VA treatment in August 2008, the Veteran endorsed chronic elbow pain.  The examiner noted that the July 2008 x-ray completed as part of the VA examination revealed that the elbows were within normal limits with joint spaces preserved, with an incidental finding of what appeared to be a phlebolith in the soft tissue adjacent to the metaphysical regional of the distal humerus on the right.

An August 2010 VA emergency care report reflects that the Veteran presented with complaint of right elbow swelling, redness, and heat for the past 3 days.  He denied any trauma.  Inspection of the elbow revealed mild erythema with tenderness to palpation.  An abrasion was present on the forearm.  Range of motion was noted to be normal.  There was no vascular compromise and a peripheral examination was normal.  He was assessed with right forearm/elbow cellulitis.  It was noted that the abrasion on the forearm was thought to be the entry point for cellulitis.  Joint involvement was not suspected, as range of motion was painless.  

On VA examination in September 2010, the Veteran reported no change in the elbow in the interim from the August 2008 VA examination.  He indicated that he experienced an incident of swelling of the right elbow after jamming the elbow in a kick-back motion.  He woke up the next morning with a very swollen right elbow at the olecranon that progressed to become hot and red and ultimately led to him being seen in August 2010 for the swelling.  An abrasion was found that the ER doctor felt was an entry point for bacteria, and he was diagnosed with cellulitis and given an oral antibiotic.  The elbow was now back to baseline function after antibiotic therapy, but he still had some soreness related to persistent swelling in the olecranon.

The Veteran indicated that he was a mechanic and had difficulty performing direct mechanic work ever since the 1996 injury.  He reported that he experienced symptoms of locking up of the forearm muscles, which he believed occurred more frequently.  He had to use his left hand to help unlock the fingers from flexion and unlock the forearm muscles and put the hand back to neutral.  Sharp pain was associated with the locking episodes and was relieved with unlocking the forearm muscles and fingers of the hand.   The examiner noted that the description sounded like cramping/spasm of the forearm flexors of the right arm.  He had problems lifting over 100 pounds due mostly to his right elbow.  He is right handed, and tended to use the right arm for most all activities.

The Veteran endorsed right joint symptoms of deformity, pain, stiffness, and weakness. He experienced effusion on one occasion.  He endorsed weekly flare-ups lasting hours at a time, relieved by rest.  He had to stop all activity during a flare-up.

The examiner noted that the muscle injury involved the shoulder girdle and arm.  The examiner noted that the Group 6 muscle involved was the triceps.  Muscle strength was 5/5 with no tissue loss.  There was no intramuscular scarring present.  While there were no residuals of nerve damage, there were residuals of tendon damage.  The right elbow showed irregularity of the soft tissue proximal to the olecranon and proximal to the scar of the elbow that was tender to palpation.  

There were no residuals of bone damage, findings of muscle herniation, loss of deep fascia or muscle substance, or limitation of motion of any joint by muscle disease or injury.

With respect to the joint, general joint findings included effusion and tenderness.  There was tenderness of the proximal scar of the right elbow over irregularity of the distal triceps tendon.  There was olecranon bursa residual swelling measuring 4 centimeters.  Range of motion testing revealed flexion to 145 degrees, right arm extension to 180 degrees, right pronation to 85 degrees, and right supination to 85 degrees.  There was no objective evidence of pain with range of motion, to include following repetitive range of motion.  There was no additional limitation after 3 repetitions of range of motion.  There was no joint ankylosis.

With regard to associated scarring, the examiner indicated that there was a scar transverse proximal to the olecranon of the right elbow.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, edema, or keloid formation, and had no other disabling effects.  

The examiner diagnosed status post triceps tendon repair of the right elbow, with recurrent episodic right elbow strain condition.  The Veteran also suffered recent olecranon bursitis/cellulitis in August 2010 following an elbow injury/abrasion with current residual swelling of the olecranon bursa.   He noted that the disability caused residual tenderness to palpation over the site of the right triceps tendon repair.  He experienced recurrent strain and spasm of the right elbow/forearm and muscle fatigue.  The examiner noted that the disability caused significant effects on employment in that it caused problems with lifting and carrying and pain.  Other effects included limited use of a screwdriver or recurrent pronation and supination activities at the elbow due to fatigue and cramping affecting the elbow forearm muscles.  

The examiner noted that the Veteran's baseline right elbow condition was not a problem unless he engaged in repetitive pronation/supination motions while gripping a screwdriver, lifting 30-50 pounds repetitively, or trying to lift more than 100 pounds.  Each of these activities precipitated an elbow flare-up.  The examiner noted that the Veteran is right-handed and did most dexterity or repetitive motion activity with the right arm and hand.

An April 2011 VA treatment report reflects that the Veteran endorsed right elbow pain.  He noted that the pain had increased since he twisted his elbow during hunting season last August, but he indicated that an x-ray was negative.  He had redness and swelling then and was treated for cellulitis.  He was assessed with right elbow pain and nonacute olecranon bursitis.

On VA treatment in July 2011, the Veteran presented with a chief complaint of bilateral elbow pain.  He noted that he experienced chronic daily pain with great impact on his ability to perform activities of daily living.  Objectively, there was tenderness to post elbow at the olecranon joint line bilaterally, right greater than left.  There was no tenderness in the epicondyle region.  He had decreased grip strength due to pain.  Old surgical scars were noted.  There was no joint effusion present; however, the elbows had palpable subcuticular scar/fibrous changes.  A trial of steroid injection for presumed degenerative joint disease was discussed.  The Veteran decided to undergo injection of the right elbow.  

A November 2012 VA treatment report reflects that the Veteran continued to complaint of bilateral elbow pain.  He was tender over the medial and lateral epicondyles bilaterally.  There was no bursae swelling.  Range of motion was full, but there was pain with full extension bilaterally.  He was assessed with chronic bilateral lateral and medial epicondylitis with history of tendon trauma and some ulnar radiculopathy.

In an undated statement received in December 2014, the Veteran's employer wrote that he had missed days from work due to his medical conditions.  He averaged 2 days per month due to back and arm pain.  He also noted that there were obvious signs of pain affecting his work quality.

During the Veteran's hearings and in various written statements, the Veteran noted that he had problems with handling heavy objects.  He also experienced pain with range of motion and locking of the hands, and noted that overuse impeded his motion further.  He indicated that he had to leave work on occasion due to his right elbow condition.  He noted that he took hydrocodone for pain.

In sum, the Veteran's status post right elbow tendon repair has been manifested by episodic right elbow strain with symptoms of pain, spasm, and locking.

However, the Veteran has not been shown to have symptoms analogous to a severe or moderately severe disability of Muscle Group VI. 38 C.F.R. §§ 4.73, Diagnostic Codes 5206, 4.56(d)(3). While there is tenderness at the site of the tendon repair and pain with extended use of the elbow, there has been no evidence of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, as is required for a finding of moderately severe muscle injury.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post right elbow tendon repair is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule. The Board has considered whether a separate rating is warranted on the basis of associated scarring.  While the September 2010 VA examiner did find some tenderness of the proximal scar of the right elbow, he also indicated that right elbow scarring was superficial, not painful, and not productive of any other impairment.  Accordingly, a separate rating on the basis of associated scarring is not warranted.

In addition, the Board acknowledges the assessments of bilateral ulnar radiculopathy, bursitis and epicondylitis; however, in this case, the Veteran is not service-connected for these disabilities, and thus, consideration of the symptomatology associated with these disabilities or rating based upon these disabilities is not appropriate.

Finally, the Board has also considered the Veteran's statements regarding the severity of right elbow symptoms. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time. The testimony was non-specific and failed to establish a greater degree of functional impairment.  Here, the medical findings (as provided in the VA examination reports) directly address the criteria under which the Veteran's right elbow disability is evaluated. We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.



B.  Status Post Left Elbow Laceration Repair

The Veteran's left elbow disability is rated as noncompensable pursuant to Diagnostic Code 7899-5209.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy. Id.  In this case, Diagnostic Code 7899 designates that the service-connected disability is a skin disorder, but it is rated by analogy under Diagnostic Code 5209, for other impairment of the flail joint of the elbow.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, elbow disability ratings are applicable.  38 C.F.R. § 4.69.

Under Diagnostic Code 5209, flail joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head radius warrants a 20 percent rating.

Also relevant is Diagnostic Code 5206 and 5207 for limitation of flexion and extension of the forearm.  Under Diagnostic Code 5206, limitation of flexion of the minor forearm to 110 degrees warrants a 0 percent rating.  A 10 percent rating is assigned for flexion limited to 100 degrees, while a 20 percent rating is assigned for flexion limited to 90 degrees.   Pursuant to Diagnostic Code 5207, a 10 percent rating is assigned where extension is limited to 45 degrees or 60 degrees, while a 20 percent rating is assigned where extension is limited to 75 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

On VA examination in July 2008, the Veteran reported that he sustained a laceration of the left elbow as a result of a motor vehicle accident in service.  

Objectively, range of motion of the right elbow was full.  Range of motion was 0 to 165 degrees with supinations to 85 degrees and pronation to 80 degrees.  He reported increased pain only in the right elbow with repetitive motion.  There was no decrease in strength or loss of endurance with repetitive motion.  An x-ray of the left elbow was normal.  

The examiner diagnosed simple laceration repair with surgical removal of superficial foreign body of the left elbow, healed without residual or pain.

On VA treatment in August 2008, the Veteran endorsed chronic elbow pain.  The examiner noted that the July 2008 x-ray completed as part of the VA examination revealed that the elbows were within normal limits with joint spaces preserved.

A September 2010 VA examination report reflects that the Veteran indicated that the left elbow was unchanged since the 2008 examination.  He reported episodic soreness after use.  He had no soreness when not using the elbow, but lifting and repetitive motion precipitated soreness in the elbow.  Soreness onset varied depending on what he lifted and for how long.  He felt that flare-ups occurred after lifting over 100 pounds or with repetitive lifting of 30-50 pounds.  These flare-ups also occurred after work and ranged from 30 minutes to 2 hours if he could stop using his elbow.  He did not take medication for the elbow but sometimes used ice.  

Symptoms endorsed included deformity, and pain.  The Veteran also endorsed moderate to severe flare-ups occurring variably from once a month to more frequently, and lasting for hours at a time.  These flare-ups were generally caused by lifting heavy objects.  He indicated that to relieve the flare-ups, he had to stop lifting items and/or completely rest the elbow.  

Objectively, the examiner observed no abnormalities of the left elbow other than scar tissue.  

Range of motion of the left arm revealed flexion to 145 degrees, extension to 180 degrees, left pronation to 85 degrees, and left supination to 85 degrees.  There was no objective evidence of pain with motion.  There was also no objective evidence of pain following repetitive range of motion.  There was no additional limitation after 3 repetitions of range of motion.  There was no joint ankylosis.

With respect to associated scarring, the examiner indicated that there was a linear scar in line with the humerus proximal to the transverse distal humerus scar near the olecranon. He noted the scar was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, edema, keloid formation, or other disabling effects.  There was also a scar near but proximal to the olecranon of the left elbow transverse scar.  This scar was also noted to be not painful or productive of any disabling effects.  

The examiner diagnosed left elbow episodic strain condition.  The examiner noted the disability caused significant effects on employment including problems with lifting and carrying and pain.  The examiner indicated that the Veteran's baseline was not a problem, unless he engaged in lifting 30-50 pounds repetitively or tried to lift more than 100 pounds.  Each of these activities precipitated a left elbow flare-up. 

On VA treatment in July 2011, the Veteran presented with a chief complaint of bilateral elbow pain.  He noted that he experienced chronic daily pain with great impact on his ability to perform activities of daily living.  Objectively, there was tenderness to post elbow at the olecranon joint line bilaterally, right greater than left.  There was no tenderness in the epicondyle region.  He had decreased grip strength due to pain.  Old surgical scars were noted.  There was no joint effusion present; however, the elbows had palpable subcuticular scar/fibrous changes.  A trail of steroid injection for presumed degenerative joint disease was discussed.  The Veteran decided to undergo injection of the right elbow only.  

A November 2012 VA treatment report reflects that the Veteran continued to complaint of bilateral elbow pain.  He was tender over the medial and lateral epicondyles bilaterally.  There was no bursae swelling.  Range of motion was full, but there was pain with full extension bilaterally.  He was assessed with chronic bilateral lateral and medial epicondylitis with history of tendon trauma and some ulnar radiculopathy.
 
In an undated statement received in December 2014, the Veteran's employer wrote that he had missed days from work due to his medical conditions.  He averaged 2 days per month due to back and arm pain.  He also noted that there were obvious signs of pain affecting his work quality.

In various written statements and in his hearing testimony, the Veteran described left elbow symptoms of pain with extended use.  He described pain with motion and fatigue as the most prominent problems.  He noted that the elbow hurt with constant use, though he did indicate that the left elbow was not as severe as his right elbow.  He reported that he was tender along the left elbow scar.

In this case, the Board finds that a compensable rating for the service-connected left elbow disability is not warranted under Diagnostic Code 5209, given that joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius have not been shown.

However, the Board finds that a 10 percent rating based upon painful motion and fatigue with extended use is warranted.  When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The finding of pain with range of motion-particularly as noted on VA treatment in November 2012 indicating painful extension, and the VA examiners report of pain and fatigue on extended use is the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a compensable, 10 percent rating.  Consequently, the Board finds that a 10 percent rating is warranted for the Veteran's status post left elbow laceration repair based on painful motion on examination under Diagnostic Code 5207.  

This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of extension of the forearm to 60 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of extension to 75 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  

The Board finds that a disability rating in excess of 10 percent is not warranted.  Under the criteria of Diagnostic Code 5207, the Veteran has not demonstrated the functional equivalent of extension limited to 75 degrees in order to warrant a higher disability rating under these criteria.  In fact, range of motion studies have consistently revealed full range of motion.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not cause any additional limitation of motion in degree. While there is indication that the Veteran may have greater impairment after extended use, there is nothing in the record to suggest that extension is 75 degrees as a result of any flare-up.  Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no evidence of ankylosis, limitation of flexion, impairment of the radius, or impairment of supination and pronation. 

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post left elbow laceration repair is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule. The Board has considered whether a separate rating is warranted on the basis of associated scarring, given the Veteran's report of painful scarring.  However, the September 2010 indicated that left elbow scarring was superficial, not painful, and not productive of any other impairment.  Accordingly, a separate rating on the basis of associated scarring is not warranted.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.

Again, the Board acknowledges the assessments of bilateral ulnar radiculopathy and epicondylitis; however, in this case, the Veteran is not service-connected for either disability, and thus, consideration of the symptomatology associated with these disabilities or rating based upon these disabilities is not appropriate.

C.  Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities would impact his ability to work and the type of duties he can perform at work. However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's right and left elbow disability, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a higher 10 percent rating for status post left elbow laceration repair is warranted, but that an increased rating for status post right elbow tendon repair must be denied. In reaching these decisions, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hip avascular necrosis is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to a rating in excess of 10 percent for status post right elbow tendon repair. 

A 10 percent rating for status post left elbow laceration repair is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

After review of the Veteran's claims file, the Board believes that additional development on the remaining claims is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In regard to the claimed thoracic spine disability, the Board notes that service treatment records reflect complaint of upper back pain.  In May 1997, it was noted that range of motion of the spine was painful over the thoracic area.  He was assessed with strain of the mid-thoracic spine.

Following the Veteran's discharge from service, on VA examination in November 1998, a thoracic spine x-ray was normal.  Objectively, there was no tenderness to palpation of the spine and range of motion was full.  The Veteran was assessed with a history of thoracic back pain, asymptomatic.

There is no indication in the record of complaint of thoracic spine pain until June 2005, when the Veteran reported trauma as a result of lifting and was assessed with a compression fracture in the area of T11 probably recent and secondary to the trauma.  

The Veteran had a new compression fracture at T7 as the result of a motor vehicle accident in January 2006.  He subsequently underwent vertebralplasty.

During the Veteran's October 2011 DRO hearing, he testified that he believed that his spinal problems had their onset in service and were only exacerbated by post-service injuries.

Given the foregoing, the Board must remand the matters of service connection for thoracic spine disability for examination and opinion addressing the relationship, if any, between the claimed disability and his service.

With respect to the claim for increased rating for intermittent abdominal pain with constipation and diarrhea, claimed as postgastrectomy syndrome, the Board notes that the Veteran was last afforded a VA examination in 2011, at which time weight loss was not indicated.  VA treatment records through 2012 also reflect stable weight at approximately 215 pounds.  Since that time, during the Veteran's October 2014 Board hearing, he reported that he had recently lost 15 to 20 pounds and now weighed less than 200 pounds.  VA treatment records also note blood red blood per the rectum, and the Veteran had reported that he has had to undergo additional testing.

The Board notes that the Veteran's intermittent abdominal pain with constipation and diarrhea has been rated under Diagnostic Code 7308, postgastrectomy syndromes, which provides for an increased 40 percent rating where there are episodes of epigastric disorder with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308.

Given that the record reflects potential worsening of the disability since the last examination, and to ensure that the record reflects the current severity of this disability, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected intermittent abdominal pain with constipation and diarrhea. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also notes that the 2008 and 2011 VA examinations pertaining to this disability have provided conflicting evidence of whether the Veteran has scarring associated with the laparotomy and small bowel repair that is productive of pain or other symptoms.  While the 2008 examiner noted that the scar was painful on examination, the 2011 examiner indicated that it was not.  Therefore, an examination addressing any related scarring would also be of considerable assistance to the Board.

While these matters are on remand, additional VA outpatient treatment records should be obtained. In this regard, it appears that the Veteran receives treatment at the Anchorage VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the VAMC dated through November 2012, more recent records of VA treatment may be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain from the above-named facility evaluation and/or treatment records dated since November 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the Anchorage VAMC all outstanding, pertinent records of evaluation and/or treatment since November 2012. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for thoracic spine disability, and for increased rating for intermittent abdominal pain with constipation and diarrhea. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed thoracic spine disability. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner identify all thoracic spine disability(ies). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current thoracic spine disability was incurred in service or is otherwise related to service. In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service exacerbated by post-service injuries, as well as service treatment records documenting his involvement in a motor vehicle accident and subsequent treatment for mid-thoracic spine sprain. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his intermittent abdominal pain with constipation and diarrhea.  The entire claims file must be made available to the examiner designated to examine the Veteran.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed

Examination findings should be reported to allow for application of all potential VA rating criteria for gastrointestinal disabilities.  The examiner is specifically asked to address whether the disability is productive of weight loss and the frequency of episodes of abdominal distress.

The examiner should also describe any scarring associated with the exploratory laparotomy and small bowel repair and indicate whether such scarring is productive of pain or other symptomatology.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
5. The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


